       Case 1:17-cv-08709-LTS-GWG Document 230 Filed 04/03/20 Page 1 of 6



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
    TIMOTHY O’SULLIVAN, et al.,                                   :
                                                                  :
                                        Plaintiffs,               :
                                                                  :   17-cv-08709-LTS-GWG
                      v.                                          :
                                                                  :
    DEUTSCHE BANK AG, et al.,                                     :
                                                                  :
                                        Defendants.               :
                                                                  :
    -----------------------------------------------------------   X
                                                                  :
    TIMOTHY O’SULLIVAN, et al.,                                   :
                                                                  :
                                        Plaintiffs,               :
                                                                  :   18-cv-12325-LTS-GWG
                      v.                                          :
                                                                  :
    DEUTSCHE BANK AG, et al.,                                     :
                                                                  :
                                        Defendants.               :
                                                                  :
    -----------------------------------------------------------   X

                             STIPULATION AND [PROPOSED] ORDER

         Plaintiffs and the Moving Defendants,1 through their respective undersigned counsel,

hereby stipulate and agree as follows:

         WHEREAS a Complaint was filed against certain of the Moving Defendants in matter 17

Civ. 08709 (LTS-GWG) (“O’Sullivan I”) on November 9, 2017;



1
 The Moving Defendants are Deutsche Bank AG; Deutsche Bank AG, New York Branch;
HSBC Holdings plc; HSBC Bank plc; HSBC Bank Middle East Limited; HSBC North America
Holdings Inc.; Commerzbank AG; Commerzbank AG, New York Branch; Barclays Bank PLC;
Barclays Bank PLC, New York Branch; BNP Paribas S.A.; BNP Paribas S.A., New York
Branch; Standard Chartered Bank; Standard Chartered Bank, New York Branch; The Royal
Bank of Scotland N.V. (f/k/a ABN AMRO Bank N.V.); The Royal Bank of Scotland plc; Crédit
Agricole Corporate & Investment Bank; Crédit Agricole Corporate & Investment Bank, New
York Branch; Credit Suisse AG; and Credit Suisse AG, New York Branch.
           Case 1:17-cv-08709-LTS-GWG Document 230 Filed 04/03/20 Page 2 of 6



          WHEREAS the Moving Defendants named in the Complaint in O’Sullivan I filed a motion

to dismiss the Complaint in O’Sullivan I on March 2, 2018, ECF No. 1022 (the “Motion to

Dismiss”);

          WHEREAS the Court entered an order staying discovery in O’Sullivan I on April 26,

2018, ECF No. 118;

          WHEREAS Plaintiffs filed a Complaint in matter 18 Civ. 12325 (LTS-GWG)

(“O’Sullivan II”) on December 29, 2018;

          WHEREAS O’Sullivan II has been assigned to this Court as related to O’Sullivan I;

          WHEREAS the Court has twice so-ordered the parties’ joint stipulations to stay the

proceedings involving the Moving Defendants and Defendant Crédit Agricole S.A. (“CASA”) in

O’Sullivan II, most recently until 30 days after the Court ruled on a Motion to Amend filed by

Plaintiffs in O’Sullivan I (the “Stay”), O’Sullivan II ECF Nos. 9, 23;

          WHEREAS the Court denied the Motion to Amend in O’Sullivan I and dismissed the

Complaint with prejudice with respect to the claims against the Moving Defendants and

Defendant CASA on February 25, 2020, ECF No. 227;

          WHEREAS the parties have conferred and agree that the Stay should be continued

pending the entry of a final judgment in O’Sullivan I and the resolution of any appeal of that final

judgment;

          WHEREAS the parties agree that this Stipulation does not include Defendant Bank

Saderat, as to which the Clerk of the Court entered a Clerk’s Certificate of Default on March 8,

2019, O’Sullivan II, ECF No. 21.

          IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned counsel as follows:

          1.     The undersigned parties agree that proceedings in O’Sullivan II, including service



2
    Unless otherwise noted, all ECF cites refer to the docket in O’Sullivan I, 17 Civ. 08709.
                                                    2
         Case 1:17-cv-08709-LTS-GWG Document 230 Filed 04/03/20 Page 3 of 6



of the Summons and Complaint, related only to the Moving Defendants and Defendant CASA,

should remain stayed until 30 days after the entry of a final judgment in O’Sullivan I and the

resolution of any appeal of that final judgment.

       2.      The Moving Defendants agree that upon termination of the Stay of the proceedings

involving the Moving Defendants and CASA in O’Sullivan II, service on the Moving Defendants

with judicial process in O’Sullivan II in the manner provided by Federal Rule of Civil Procedure 4

will not be required. Defendant CASA does not join in the stipulation that service upon it will

not be required, and has not waived the international service requirements.

       3.      The Moving Defendants retain all defenses and objections in O’Sullivan II, except

for defenses and objections based on a defect in the summons or in the service of the summons in

O’Sullivan II. The defenses and objections that the Moving Defendants hereby retain include, but

are not limited to, defenses and objections related to (i) personal jurisdiction and (ii) whether

offices that are not separately incorporated juridical entities have been properly named as

defendants.

       4.      Following the entry of a final judgment in O’Sullivan I and the resolution of any

appeal of that final judgment, the parties will confer in good faith regarding the most fair and

efficient way to proceed, with all parties’ rights in this regard fully reserved.

       5.      Nothing in this Stipulation and Order impacts the Clerk’s Certificate of Default that

has been entered against Defendant Bank Saderat Plc or prohibits Plaintiffs from pursuing any

proceedings that do not involve the Moving Defendants or Defendant CASA to obtain a default

judgment against Bank Saderat Plc. To the extent the Court determines in this matter, or in

O’Sullivan I, that evidence is necessary to establish the truth of any allegation involving Bank

Saderat, the foregoing limitation shall not apply, without prejudice to the parties' positions

concerning the appropriateness of involving the Moving Defendants or Defendant CASA in such


                                                   3
         Case 1:17-cv-08709-LTS-GWG Document 230 Filed 04/03/20 Page 4 of 6



proceedings.

       IT IS FURTHER STIPULATED BY AND BETWEEN the undersigned counsel that

except as provided above, nothing in this stipulation shall waive any right or defense of any party,

all of which rights and defenses are expressly reserved.



Dated: April 3, 2020

Pursuant to section 8.5(b) of the Electronic Case Filing Rules & Instructions for the United States
District Court for the Southern District of New York, the use of conformed electronic signatures is
with the consent of all signatories to this filing.

SPANGENBERG, SHIBLEY, AND LIBER                      LEVIN, PAPANTONIO, THOMAS,
LLP                                                  MITCHELL, RAFFERTY AND PROCTOR,
                                                     P.A. LLP
by                                                   by
/s/ Jeremy A. Tor                                     /s/ Christopher G. Paulos

    Jeremy A. Tor                                       Christopher G. Paulos
1001 Lakeside Avenue E., No. 1700                    316 South Baylen Street, Suite 600
Cleveland, Ohio 44114                                Pensacola, Florida 32502
(216) 600-0114                                       (850) 435-7000
jtor@spanglaw.com                                    cpaulos@levinlaw.com

Attorneys for the O’Sullivan Plaintiffs              Attorneys for the O’Sullivan Plaintiffs




                                                 4
         Case 1:17-cv-08709-LTS-GWG Document 230 Filed 04/03/20 Page 5 of 6



COVINGTON & BURLING LLP                            MAYER BROWN LLP

by                                                 by
/s/ John E. Hall                                   /s/ Mark G. Hanchet

    John E. Hall                                      Mark G. Hanchet
    Mark P. Gimbel                                    Robert W. Hamburg
The New York Times Building                        1221 Avenue of the Americas
620 Eighth Avenue                                  New York, NY 10020-1001
New York, New York 10018                           (212) 506-2500
(212) 841-1000                                     mhanchet@mayerbrown.com
jhall@cov.com                                      rhamburg@mayerbrown.com
mgimbel@cov.com
                                                   Attorneys for Defendants HSBC Holdings plc,
David M. Zionts                                    HSBC Bank plc, HSBC Bank Middle East
One City Center                                    Limited, HSBC North America Holdings, Inc.
850 Tenth Street NW
Washington, DC 20001
(202) 662-6000
dzionts@cov.com

Attorneys for Defendants Deutsche Bank AG,
Deutsche Bank AG, New York Branch


CLEARY GOTTLIEB STEEN & HAMILTON                   MAYER BROWN LLP,
LLP

by                                                 by
/s/ Jonathan I. Blackman                           /s/ Marc R. Cohen

    Jonathan I. Blackman                              Marc R. Cohen
    Carmine D. Boccuzzi, Jr.                          Alex C. Lakatos
    Alexis Collins                                 1999 K Street, N.W.
One Liberty Plaza                                  Washington, DC 20006
New York, NY 10006                                 (202) 263-3000
(212) 225-2000                                     mcohen@mayerbrown.com
jblackman@cgsh.com                                 alakatos@mayerbrown.com
cboccuzzi@cgsh.com
alcollins@cgsh.com                                 Attorneys for Defendants Credit Suisse AG,
                                                   Credit
                                                   Suisse AG, New York Branch
Attorneys for Defendants Commerzbank AG,
Commerzbank AG, New York Branch, BNP
Paribas S.A., and BNP Paribas S.A., New York
Branch


                                               5
         Case 1:17-cv-08709-LTS-GWG Document 230 Filed 04/03/20 Page 6 of 6



SULLIVAN & CROMWELL LLP,                        CLIFFORD CHANCE US LLP,

by                                              by
/s/ Sharon L. Nelles                            /s/ Robert G. Houck

    Sharon L. Nelles                               Robert G. Houck
    Andrew J. Finn                              31 West 52nd Street
125 Broad Street                                New York, NY 10019-6131
New York, NY 10004                              (212) 878-8000
(212) 558-4000                                  robert.houck@cliffordchance.com
nelless@sullcrom.com
finna@sullcrom.com

Attorneys for Defendants Standard               Attorneys for Defendants The Royal Bank of
Chartered Bank and Standard Chartered           Scotland N.V. (formerly known as ABN AMRO
Bank, New York Branch                           Bank N.V.), The Royal Bank of Scotland plc


SULLIVAN & CROMWELL LLP,                        SULLIVAN & CROMWELL LLP

by                                              by
/s/ Joseph E. Neuhaus                           /s/ Michael T. Tomaino, Jr.

    Joseph E. Neuhaus                              Michael T. Tomaino, Jr.
    Alexander J. Willscher                         Jeffrey T. Scott
    Alexander N. Gross                             Jonathan M. Sedlak
125 Broad Street                                125 Broad Street
New York, NY 10004                              New York, NY 10004
(212) 558-4000                                  (212) 558-4000
neuhausj@sullcrom.com                           tomainom@sullcrom.com
willschera@sullcrom.com                         scottj@sullcrom.com
grossa@sullcrom.com                             sedlakj@sullcrom.com

Attorneys for Defendants Crédit Agricole        Attorneys for Defendants Barclays Bank PLC
Corporate & Investment Bank and Crédit          and Barclays Bank PLC, New York Branch
Agricole Corporate & Investment Bank, New
York Branch




IT IS SO ORDERED, this ___ day of __________, 2020:


Hon. Gabriel W. Gorenstein
United States Magistrate Judge


                                            6
